UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011. oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to . Commission file number 001-32265 AMERICAN CAMPUS COMMUNITIES, INC. (Exact name of registrant as specified in its charter) Maryland 76-0753089 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 12700 Hill Country Blvd., Suite T-200 Austin, TX (Address of Principal Executive Offices) (Zip Code) (512) 732-1000 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated Filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. There were 69,533,144 shares of American Campus Communities,Inc.’s common stock with a par value of $0.01 per share outstanding as of the close of business on July 29, 2011. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2011 TABLE OF CONTENTS PAGE NO. PART I. Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of June 30, 2011 (unaudited) and December 31,2010 1 Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 (all unaudited) 2 Consolidated Statement of Changes in Equity for the six months ended June 30, 2011 (unaudited) 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 (all unaudited) 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosure about Market Risk 35 Item 4. Controls and Procedures 35 PART II. Item 6. Exhibits 36 SIGNATURES 37 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) June 30, 2011 December 31, 2010 (unaudited) Assets Investments in real estate: Wholly-owned properties, net $ $ On-campus participating properties, net Investments in real estate, net Cash and cash equivalents Restricted cash Student contracts receivable, net Other assets Total assets $ $ Liabilities and equity Liabilities: Secured mortgage, construction and bond debt $ $ Unsecured term loan - Senior secured term loan - Secured agency facility Accounts payable and accrued expenses Other liabilities Total liabilities Commitments and contingencies (Note 14) Redeemable noncontrolling interests Equity: American Campus Communities, Inc. stockholders’ equity: Common stock, $.01 par value, 800,000,000 shares authorized, 69,533,144 and 66,875,663 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively 693 667 Additional paid in capital Accumulated earnings and dividends ) ) Accumulated other comprehensive loss ) ) Total American Campus Communities, Inc. stockholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 1 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except share and per share data) Three Months Ended June 30, Six Months Ended June 30, Revenues: Wholly-owned properties $ On-campus participating properties Third party development services Third party management services Resident services Total revenues Operating expenses: Wholly-owned properties On-campus participating properties Third party development and management services General and administrative Depreciation and amortization Ground/facility leases Total operating expenses Operating income Nonoperating income and (expenses): Interest income 16 33 Interest expense ) Amortization of deferred financing costs ) Loss from unconsolidated joint ventures ) Total nonoperating expenses ) Income before income taxes and discontinued operations Income tax provision ) Income from continuing operations Discontinued operations: Income (loss) attributable to discontinued operations 91 ) Gain (loss) from disposition of real estate ) ) Total discontinued operations ) Net income (loss) ) Net income attributable to noncontrolling interests ) Net income (loss) attributable to common shareholders $ ) Net income (loss) per share attributable to common shareholders- basic and diluted: Income from continuing operations per share $ Net income (loss) per share $ ) Weighted-average common shares outstanding: Basic Diluted Distributions declared per common share $ See accompanying notes to consolidated financial statements. 2 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (unaudited, in thousands, except share data) CommonShares Par Value of Common Shares Additional Paid in Capital Accumulated Earnings and Distributions Accumulated Other Comprehensive Loss Noncontrolling Interests Total Equity, December 31, 2010 $ $ $ ) $ ) $ $ Net proceeds from sale of common stock 25 - - - Adjustments to reflect redeemable noncontrollinginterests at fair value - - ) - - - ) Amortization of restricted stock awards - Vesting of restricted stock awards - ) - - - ) Distributions to common and restricted stockholders - - - ) - - ) Distributions to joint venture partners - ) ) Conversion of common units to common stock 1 - - - Increase in ownership of consolidated subsidiaries - - ) - - ) ) Comprehensive income: Change in fair value of interest rate swaps - Net income - Total comprehensive income Equity, June 30, 2011 $ $ $ ) $ ) $ $ See accompanying notes to consolidated financial statements. 3 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Six Months Ended June 30, Operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: (Gain) loss from disposition of real estate ) Provision for asset impairment - Depreciation and amortization Amortization of deferred financing costs and debt premiums/discounts ) Share-based compensation Loss from unconsolidated joint ventures 25 Distributions received from unconsolidated joint ventures - Income tax provision Changes in operating assets and liabilities: Restricted cash ) Student contracts receivable, net Other assets ) ) Accounts payable and accrued expenses ) ) Other liabilities ) ) Net cash provided by operating activities Investing activities Cash paid for increased ownership in consolidated subsidiaries ) - Net proceeds from disposition of real estate Cash paid for land and property acquisitions ) ) Investments in wholly-owned properties ) ) Investments in on-campus participating properties ) ) Change in restricted cash related to capital reserves ) Proceeds from insurance settlement - Purchase of corporate furniture, fixtures and equipment ) ) Net cash used in investing activities ) ) Financing activities Proceeds from sale of common stock Offering costs ) ) Proceeds from unsecured term loan - Pay-off of secured term loan ) - Proceeds from secured revolving credit facility Paydown of secured revolving credit facility ) - Paydown of secured agency facility ) - Pay-off of mortgage and construction loans ) ) Principal payments on debt ) ) Debt issuance costs ) ) Distributions to common and restricted stockholders ) ) Distributions to noncontrolling partners ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash investing and financing activities Change in fair value of derivative instruments, net $ $ ) Supplemental disclosure of cash flow information Interest paid $ $ See accompanying notes to consolidated financial statements. 4 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.Organization and Description of Business American Campus Communities, Inc. (the “Company”) is a real estate investment trust (“REIT”) that was incorporated on March 9, 2004 and commenced operations effective with the completion of an initial public offering (“IPO”) on August 17, 2004.Through the Company’s controlling interest in American Campus Communities Operating Partnership LP (the “Operating Partnership”), the Company is one of the largest owners, managers and developers of high quality student housing properties in the United States in terms of beds owned and under management.The Company is a fully integrated, self-managed and self-administered equity REIT with expertise in the acquisition, design, financing, development, construction management, leasing and management of student housing properties. As of June 30, 2011, the Company’s property portfolio contained 107 student housing properties with approximately 66,400 beds in approximately 21,200 apartment units.The Company’s property portfolio consisted of 95 owned off-campus properties that are in close proximity to colleges and universities, eight American Campus Equity (“ACE®”) properties operated under ground/facility leases with five university systems and four on-campus participating properties operated under ground/facility leases with the related university systems.Of the 107 student housing properties, 11 were under development as of June 30, 2011, and when completed will consist of a total of approximately 7,200 beds in approximately 2,000 units.The Company’s communities contain modern housing units and are supported by a resident assistant system and other student-oriented programming, with many offering resort-style amenities. Through the Company’s taxable REIT subsidiaries (“TRS”), it also provides construction management and development services, primarily for student housing properties owned by colleges and universities, charitable foundations, and others.As of June 30, 2011, the Company provided third-party management and leasing services for 34 properties (nine of which the Company served as the third-party developer and construction manager) that represented approximately 24,700 beds in approximately 9,700 units, and one joint venture property in which we own a noncontrolling interest with approximately 600 beds in approximately 200 units.Third-party management and leasing services are typically provided pursuant to management contracts that have initial terms that range from one to five years.As of June 30, 2011, the Company’s total owned, joint venture and third-party managed portfolio included 142 properties with approximately 91,700 beds in approximately 31,100 units. 2. Summary of Significant Accounting Policies Basis of Presentation The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) and include the financial position, results of operations and cash flows of the Company, the Operating Partnership and subsidiaries of the Operating Partnership, including joint ventures in which the Company has a controlling interest.Third-party equity interests in the Operating Partnership and consolidated joint ventures are reflected as noncontrolling interests in the consolidated financial statements.The Company also has a noncontrolling interest in two unconsolidated joint ventures, which are accounted for under the equity method.All intercompany amounts have been eliminated.All dollar amounts in the tables herein, except share and per share amounts, are stated in thousands unless otherwise indicated.Certain prior period amounts have been reclassified to conform to the current period presentation. Recent Accounting Pronouncements In June 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update 2011-05 (“ASU 2011-05”), “Presentation of Comprehensive Income.”ASU 2011-05 eliminates the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity and requires all nonowner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements.Additionally, ASU 2011-05 requires an entity to present reclassification adjustments on the face of the financial statements from other comprehensive income to net income.ASU 2011-05 is effective for the Company beginning January 1, 2012 and its adoption will change where the Company presents other comprehensive income components within our consolidated financial statements. Interim Financial Statements The accompanying interim financial statements are unaudited, but have been prepared in accordance with GAAP for interim financial information and in conjunction with the rules and regulations of the Securities and Exchange Commission.Accordingly, they do not include all disclosures required by GAAP for complete financial statements.In the opinion of management, all adjustments (consisting solely of normal recurring matters) necessary for a fair presentation of the financial statements for these interim periods have been included.Because of the seasonal nature of the Company’s operations, the results of operations and cash flows for any interim period are not necessarily indicative of results for other interim periods or for the full year.These financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 5 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Investments in Real Estate Investments in real estate are recorded at historical cost.Major improvements that extend the life of an asset are capitalized and depreciated over the remaining useful life of the asset.The cost of ordinary repairs and maintenance are charged to expense when incurred.Depreciation and amortization are recorded on a straight-line basis over the estimated useful lives of the assets as follows: Buildings and improvements 7-40 years Leasehold interest - on-campus participating properties 25-34 years (shorter of useful life or respective lease term) Furniture, fixtures and equipment 3-7 years Project costs directly associated with the development and construction of an owned real estate project, which include interest, property taxes, and amortization of deferred finance costs, are capitalized as construction in progress.Upon completion of the project, costs are transferred into the applicable asset category and depreciation commences.Interest totaling approximately $2.1 million and $0.2 million was capitalized during the three months ended June 30, 2011 and 2010, respectively, and $3.1 million and $0.2 million was capitalized during the six months ended June 30, 2011 and 2010, respectively.Amortization of deferred financing costs totaling approximately $54,000 and $-0- was capitalized as construction in progress during the three months ended June 30, 2011 and 2010, respectively, and $0.1 million and $-0- was capitalized as construction in progress during the six months ended June 30, 2011 and 2010, respectively. Management assesses whether there has been an impairment in the value of the Company’s investments in real estate whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Impairment is recognized when estimated expected future undiscounted cash flows are less than the carrying value of the property.The estimation of expected future net cash flows is inherently uncertain and relies on assumptions regarding current and future economics and market conditions.If such conditions change, then an adjustment to the carrying value of the Company’s long-lived assets could occur in the future period in which the conditions change.To the extent that a property is impaired, the excess of the carrying amount of the property over its estimated fair value is charged to earnings. The Company believes that there were no impairments of the carrying values of its investments in real estate as of June 30, 2011. Intangible Assets In connection with property acquisitions completed in 2010 and the acquisition of GMH Communities Trust (“GMH”) in June 2008, the Company capitalized approximately $7.3 million related to management’s estimate of the fair value of the in-place leases assumed.These intangible assets are amortized on a straight-line basis over the average remaining term of the underlying leases.Amortization expense was approximately $1.4 million and $0.1 million for the three months ended June 30, 2011 and 2010, respectively, and approximately $2.9 million and $0.2 million for the six months ended June 30, 2011 and 2010, respectively. In 2008, the Company also capitalized $1.5 million related to management’s estimate of the fair value of third-party management contracts acquired from GMH.These intangible assets are amortized on a straight-line basis over a period of three years.Amortization expense related to these acquired management contracts was approximately $0.1 million for both three month periods ended June 30, 2011 and 2010 and approximately $0.2 million for both six month periods ended June 30, 2011 and 2010. Accumulated amortization at June 30, 2011 and December 31, 2010 was approximately $7.9 million and $4.7 million, respectively.Intangible assets, net of amortization, are included in other assets on the accompanying consolidated balance sheets and amortization of intangible assets is included in depreciation and amortization expense in the accompanying consolidated statements of operations.See Note 3 herein for a detailed discussion of the property acquisitions completed during 2010. Third-Party Development Services Revenue and Costs Pre-development expenditures such as architectural fees, permits and deposits associated with the pursuit of third-party and owned development projects are expensed as incurred, until such time that management believes it is probable that the contract will be executed and/or construction will commence.Because the Company frequently incurs these pre-development expenditures before a financing commitment and/or required permits and authorizations have been obtained, the Company bears the risk of loss of these pre-development expenditures if financing cannot ultimately be arranged on acceptable terms or the Company is unable to successfully obtain the required permits and authorizations.As such, management evaluates the status of third-party and owned projects that have not yet commenced construction on a periodic basis and expenses any deferred costs related to projects whose current status indicates the commencement of construction is unlikely and/or the costs may not provide future value to the Company in the form of revenues.Such write-offs are included in third-party development and management services expenses (in the case of third-party development projects) or general and administrative expenses (in the case of owned development projects) on the accompanying consolidated statements of operations.As of June 30, 2011, the Company has deferred approximately $9.5 million in pre-development costs related to third-party and owned development projects that have not yet commenced construction.Such costs are included in other assets on the accompanying consolidated balance sheets. Earnings per Share Basic earnings per share is computed using net income (loss) attributable to common shareholders and the weighted average number of shares of the Company’s common stock outstanding during the period.Diluted earnings per share reflect common shares issuable from the assumed conversion of common and preferred Operating Partnership units and common share awards granted.Only those items having a dilutive impact on basic earnings per share are included in diluted earnings per share. 6 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The following potentially dilutive securities were outstanding for the three and six months ended June 30, 2011 and 2010, respectively, but were not included in the computation of diluted earnings per share because the effects of their inclusion would be anti-dilutive. Three Months Ended June 30, Six Months Ended June 30, Common Operating Partnership units (Note 7) Preferred Operating Partnership units (Note 7) Total potentially dilutive securities Basic earnings per share calculation: Income from continuing operations $ Income from continuing operations attributable tononcontrolling interests ) Income from continuing operations attributable tocommon shareholders Amount allocated to participating securities ) Income from continuing operations attributable to common shareholders, net of amount allocated to participating securities 15 Income (loss) from discontinued operations ) Income (loss) from discontinued operations attributable to noncontrolling interests ) ) ) Income (loss) from discontinued operations attributable to common shareholders ) Net income (loss) attributable to common shareholders, as adjusted - basic $ ) Income from continuing operations attributable to common shareholders, as adjusted – per share $ Income (loss) from discontinued operations attributable tocommon shareholders – per share $ ) Net income (loss) attributable to commonshareholders, as adjusted – per share $ ) Basic weighted average common shares outstanding Diluted earnings per share calculation: Income from continuing operations attributable tocommon shareholders, net of amount allocated toparticipating securities $ $ 15 $ $ Income (loss) from discontinued operations attributableto common shareholders ) Net income (loss) attributable to commonshareholders, as adjusted - diluted $ ) Income from continuing operations attributable tocommon shareholders, net of amount allocated toparticipating securities – per share $ Income (loss) from discontinued operations attributableto common shareholders – per share $ ) Net income (loss) attributable to commonshareholders – per share $ ) 7 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Three Months Ended June 30, Six Months Ended June 30, Basic weighted average common shares outstanding Restricted Stock Awards (Note 11) Diluted weighted average common shares outstanding 3.Property Acquisitions In September and November 2010, the Company acquired the remaining 90% interest in 14 student housing properties previously owned in two joint ventures with Fidelity (hereinafter referred to as the “Fidelity Joint Ventures”) in which the Company previously held a 10% interest.The purchase price for the 90% interest acquired was approximately $340.4 million.Subsequent to the acquisition, the Company now consolidates the 14 properties acquired. Also during 2010, the Company acquired three additional properties containing 1,883 beds in three separate transactions for a combined purchase price of approximately $65.2 million. The acquired property’s results of operations have been included in the accompanying consolidated statements of operations since the respective acquisition closing dates.The following pro forma information for the three and six months ended June 30, 2011 and 2010 presents consolidated financial information for the Company as if the property acquisitions discussed above and the August 2010 equity offering had occurred on January 1, 2010.The unaudited pro forma information is provided for informational purposes only and is not indicative of results that would have occurred or which may occur in the future: Three Months Ended June 30, Six Months Ended June 30, Total revenues $ Net income attributable to common shareholders $ Net income per share – basic $ Net income per share – diluted $ 4.Property Dispositions and Discontinued Operations On April 5, 2011, the Company sold Villas on Apache, an unencumbered owned off-campus property, for a sales price of approximately $14.8 million resulting in net proceeds of approximately $14.4 million.The resulting gain on disposition of approximately $6.9 million is included in discontinued operations on the accompanying consolidated statements of operations for the three and six months ended June 30, 2011. On April 25, 2011, the Company sold two unencumbered owned off-campus properties, River Club Apartments and River Walk Townhomes, for a total sales price of approximately $32.7 million resulting in combined net proceeds of approximately $32.0 million.The resulting gain on disposition of approximately $6.7 million is included in discontinued operations on the accompanying consolidated statements of operations for the three and six months ended June 30, 2011. On May 26, 2011, the Company sold Campus Club – Statesboro, an unencumbered owned off-campus property, for a sales price of approximately $34.5 million resulting in net proceeds of approximately $34.1 million.The resulting gain on disposition of approximately $1.0 million is included in discontinued operations on the accompanying consolidated statements of operations for the three and six months ended June 30, 2011. Discontinued operations for the three and six months ended June 30, 2010 also includes the Cambridge at Southern and Campus Walk – Oxford owned off campus properties, which were sold in March and April 2010, respectively.Discontinued operations for the six months ended June 30, 2010 also includes an impairment charge of approximately $4.0 million recorded to reflect Campus Walk - Oxford at the lower of its historical cost or fair value less estimated selling costs. 8 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Below is a summary of the results of operations for the properties discussed above through their respective disposition dates for all periods presented: Three Months Ended June 30, Six Months Ended June 30, Total revenues $ Total operating expenses ) Depreciation and amortization ) Provision for asset impairment - - - ) Operating income (loss) 91 ) Total nonoperating expenses - ) - ) Net income (loss) $ 91 $ $ $ ) 5.Investments in Wholly-Owned Properties Wholly-owned properties consisted of the following: June 30, 2011 December 31, 2010 Land (1) $ $ Buildings and improvements Furniture, fixtures and equipment Construction in progress Less accumulated depreciation ) ) Wholly-owned properties, net $ $ The land balance above includes undeveloped land parcels with book values of approximately $31.3 million and $36.0 million as of June 30, 2011 and December 31, 2010, respectively.Also includes land totaling approximately $20.3 million and $7.6 million as of June 30, 2011 and December 31, 2010, respectively, related to properties under development. 6.On-Campus Participating Properties On-campus participating properties are as follows: Historical Cost Lessor/University Lease Commencement Required Debt Repayment (1) June 30, 2011 December 31, 2010 Texas A&M University System / Prairie View A&M University (2) 2/1/96 9/1/23 $ $ Texas A&M University System / Texas A&M International 2/1/96 9/1/23 Texas A&M University System / Prairie View A&M University(3) 10/1/99 8/31/25/ 8/31/28 University of Houston System / University of Houston (4) 9/27/00 8/31/35 Less accumulated amortization ) ) On-campus participating properties, net $ $ Represents the effective lease termination date.The Leases terminate upon the earlier to occur of the final repayment of the related debt or the end of the contractual lease term. Consists of three phases placed in service between 1996 and 1998. 9 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Consists of two phases placed in service in 2000 and 2003. Consists of two phases placed in service in 2001 and 2005. 7. Noncontrolling Interests Third-party joint venture partners:As of June 30, 2011, the Company consolidates three joint ventures that own and operate University Village at Sweet Home, University Centre and Villas at Chestnut Ridge owned-off campus properties.The portion of net assets attributable to the third-party partners in these joint ventures is classified as noncontrolling interests within equity on the accompanying consolidated balance sheets.Accordingly, the third-party partners’ share of the income or loss of the joint ventures is included in net income attributable to noncontrolling interests on the consolidated statements of operations. During the six months ended June 30, 2011, the Company acquired the remaining noncontrolling interest from the third-party partner in the joint venture that owns and operates the Callaway House owned off-campus property.The Company paid approximately $3.2 million in cash consideration for the remaining noncontrolling interest and recognized the $2.8 million excess of consideration paid over the carrying amount of the noncontrolling interest acquired as an adjustment to additional paid in capital in the accompanying consolidated statement of changes in equity. Operating Partnership units:Certain partners in the Operating Partnership hold their ownership through common and preferred units of limited partnership interest, hereinafter referred to as “Common Units” or “Series A Preferred Units.”Common Units and Series A Preferred Units are exchangeable into an equal number of shares of the Company’s common stock, or, at the Company’s election, cash.A Common Unit and a share of the Company’s common stock have essentially the same economic characteristics, as they effectively participate equally in the net income and distributions of the Operating Partnership.Series A Preferred Units have a cumulative preferential per annum cash distribution rate of 5.99%, payable quarterly concurrently with the payment of dividends on the Company’s common stock. The Company follows accounting guidance stipulating that securities that are redeemable for cash or other assets at a fixed or determinable price on a fixed or determinable date, at the option of the holder, or upon the occurrence of an event that is not solely within the control of the issuer, must be classified outside of permanent equity in the mezzanine section of the consolidated balance sheets.In accordance with such guidance, management evaluates whether the Company controls the actions or events necessary to issue the maximum number of shares that could be required to be delivered under share settlement of the contract.Based on this assessment, which includes evaluating terms in the applicable agreements related to redemption provisions, the Company has determined that Common Units and Series A Preferred Units in the Operating Partnership should be classified as redeemable noncontrolling interests in the mezzanine section of the consolidated balance sheets.The value of redeemable noncontrolling interests on the consolidated balance sheets is reported at the greater of fair value or historical cost at the end of each reporting period.Changes in the value from period to period are charged to additional paid in capital on the accompanying consolidated statement of changes in equity.Accordingly, income or loss allocated to these redeemable noncontrolling interests on the Company’s consolidated statements of operations includes the Series A Preferred Unit distributions as well as the pro rata share of the Operating Partnership’s net income or loss allocated to Common Units.Below is a table summarizing the activity of redeemable noncontrolling interests for the six months ended June 30, 2011: Balance, December 31, 2010 $ Net income Distributions ) Conversions of Common Units into common shares ) Partnership units retained in connection with property acquisition ) Adjustments to reflect Common Units at fair value Balance, June 30, 2011 $ During the six months ended June 30, 2011 and 2010, 64,601 and 37,004 Common Units, respectively, were converted into shares of the Company’s common stock.As of June 30, 2011 and December 31, 2010, approximately 1% and 2%, respectively, of the equity interests of the Operating Partnership was held by owners of Common Units and Series A Preferred Units. 8.Investment in Unconsolidated Joint Ventures As of June 30, 2011, the Company owned noncontrolling interests in two unconsolidated joint ventures that are accounted for utilizing the equity method of accounting.The first investment consists of a 10% noncontrolling interest in a joint venture with Fidelity which owns one property containing 636 beds.The second investment consists of a noncontrolling equity interest in a joint venture with the United States Navy that owns military housing privatization projects located on naval bases in Norfolk and Newport News, Virginia.The Company’s investments in these joint ventures, included in other assets on the accompanying consolidated balance sheets, totaled approximately $0.3 million as of both June 30, 2011 and December 31, 2010. 10 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The Company also earns fees for providing management and development services to these joint ventures.For the three and six months ended June 30, 2011, the Company earned management fees of approximately $0.4 million and $0.9 million, respectively, from these joint ventures.For the three and six months ended June 30, 2010, the Company earned combined development and management fees of approximately $0.9 million and $1.7 million, respectively, from these joint ventures.The management fees earned in 2010 also include fees earned from another unconsolidated joint venture with Fidelity that owned 11 properties that became wholly-owned by the Company in September 2010. 9.Debt A summary of the Company’s outstanding consolidated indebtedness, including unamortized debt premiums and discounts, is as follows: June 30, 2011 December 31, 2010 Debt secured by wholly-owned properties: Mortgage loans payable $ $ Construction loan payable - Debt secured by on-campus participating properties: Mortgage loans payable Bonds payable Unsecured term loan - Senior secured term loan - Secured agency facility Unamortized debt premiums Unamortized debt discounts ) ) Total debt $ $ Pay-off of Mortgage and Construction Debt During thesix months ended June 30, 2011, the Company paid off approximately$125.5 million of fixed-rate mortgage debt secured bysix of its wholly-owned properties (The Edge-Orlando, The Callaway House, University Greens,Lions Crossing, Nittany Crossing and State College Park).In addition, the Company used the proceeds from its new unsecuredterm loandiscussed below to pay off $100.0 million of variable-rate construction debt secured by an owned on-campus ACE property (Vista del Sol).As of June 30, 2011, the Company had an additional $27.6 million of outstanding fixed-rate mortgage debt scheduled to mature throughout the remainder of 2011, all of which it expects to pay off on or before the respective maturity dates. Unsecured Credit Facility In May 2011, the Company entered into a Third Amended and Restated Credit Agreement (the “Credit Facility”).Pursuant to the new Credit Facility, the Company’s $225 million senior secured revolving credit facility was increased in size to a $450 million unsecured facility, which may be expanded by up to an additional $150 million upon the satisfaction of certain conditions.In addition, the maturity date of the amended facility was extended to May 20, 2014, and can be extended for an additional 12 months to May 20, 2015, subject to the satisfaction of certain conditions.Also in connection with the execution of the new Credit Facility, the Company’s $100 million senior secured term loan was repaid in its entirety and replaced with a new $200 million unsecured term loan with a maturity date of May 20, 2015, which may be extended at the Company’s option to May 20, 2016 subject to the satisfaction of certain conditions. Each loan bears interest at a variable rate, at the Company’s option, based upon a base rate or one-, two-, three- or six-month LIBOR, plus, in each case, a spread based upon the Company’s total leverage.The Company has entered into interest rate swaps that effectively fix the interest rate to 3.8% (1.8% + 2.0% spread) on $100 million of the $200 million outstanding balance of the new unsecured term loan (see Note 12 for more details).The remaining $100 million balance of the unsecured term loan continues to bear interest at a variable rate (2.2% as of June 30, 2011).Availability under the revolving credit facility is limited to an “aggregate borrowing base amount” equal to 60% of the value of the Company’s unencumbered properties, calculated as set forth in the Credit Facility.Additionally, the Company is required to pay an unused commitment fee ranging from 0.25% to 0.35% per annum, based on the outstanding balance under the revolving credit facility.As of June 30, 2011, there was no outstanding balance on the revolving credit facility and availability under the combined Credit Facility totaled approximately $444.5 million. 11 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The terms of the Credit Facility include certain restrictions and covenants, which limit, among other items, the incurrence of additional indebtedness, liens, and the disposition of assets.The facility contains customary affirmative and negative covenants and also contains financial covenants that, among other things, require the Company to maintain certain minimum ratios of “EBITDA” (earnings before interest, taxes, depreciation and amortization) to fixed charges and total indebtedness.The Company may not pay distributions that exceed a specified percentage of funds from operations, as adjusted, for any four consecutive quarters.The financial covenants also include consolidated net worth and leverage ratio tests.As of June 30, 2011, the Company was in compliance with all such covenants. Secured Agency Facility The Company has a $125 million secured revolving credit facility with a Freddie Mac lender.The facility has a five-year term and is currently secured by 10 properties referred to as the “Collateral Pool.”The facility bears interest at one- or three-month LIBOR plus a spread that varies based on the debt service ratio of the Collateral Pool.Additionally, the Company is required to pay an unused commitment fee of 1.0% per annum.During the three months ended June 30, 2011 we paid down $5.0 million of the balance on this facility, and as of June 30, 2011, the balance outstanding on this facility totaled $96.0 million, bearing interest at a weighted average annual rate of 2.2%.The secured agency facility includes some, but not all, of the same financial covenants as the secured revolving credit facility, described above. 10.Stockholders’ Equity During the three months ended June 30, 2011, the Company sold approximately 2.1million shares at a weighted average price of $33.93 per share under its at-the-market share offering program (the “ATM Equity Program”).Net proceeds received under this program during the three and six months ended June 30, 2011 totaled approximately $71.2 million and $82.5 million, respectively, after payment of approximately $1.1 million and $1.3 million, respectively, of commissions to the sales agents.As of June 30, 2011, the Company had approximately $50.0million available for issuance under this program. 11.Incentive Award Plan Restricted Stock Units Upon reelection to the Board of Directors in May 2011, all members of the Company’s Board of Directors were granted restricted stock units (“RSUs”) in accordance with the American Campus Communities, Inc. 2010 Incentive Award Plan (the “Plan”).These RSUs were valued at $75,000 for the Chairman of the Board of Directors and at $51,500 for all other members.The number of RSUs was determined based on the fair market value of the Company’s stock on the date of grant, as defined in the Plan.All awards vested and settled immediately on the date of grant, and the Company delivered shares of common stock and cash, as determined by the Compensation Committee of the Board of Directors.A compensation charge of approximately $0.3 million was recorded during the three months ended June 30, 2011 related to these awards. A summary of the Company’s RSUs under the Plan as of June 30, 2011 and changes during the six months then ended is presented below: Number of RSUs Outstanding at December 31, 2010 - Granted Settled in common shares ) Settled in cash ) Outstanding at June 30, 2011 - Restricted Stock Awards A summary of the Company’s restricted stock awards (“RSAs”) under the Plan as of June 30, 2011 and activity during the six months then ended is presented below: Number of RSAs Nonvested balance at December 31, 2010 Granted Vested ) Forfeited ) Nonvested balance at June 30, 2011 12 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The fair value of RSA’s is calculated based on the closing market value of the Company’s common stock on the date of grant.The fair value of these awards is amortized to expense over the vesting periods, which amounted to approximately $1.1 million and $0.9 million for the three months ended June 30, 2011 and 2010, respectively, and $2.1 million and $1.8 million for the six months ended June 30, 2011 and 2010, respectively. 12. Derivatives Instruments and Hedging Activities The Company is exposed to certain risk arising from both its business operations and economic conditions.The Company principally manages its exposures to a wide variety of business and operational risks through management of its core business activities.The Company manages economic risks, including interest rate, liquidity, and credit risk primarily by managing the amount, sources, and duration of its debt funding and the use of derivative financial instruments.Specifically, the Company enters into derivative financial instruments to manage exposures that arise from business activities that result in the receipt or payment of future known and uncertain cash amounts, the value of which are determined by interest rates.The Company’s derivative financial instruments are used to manage differences in the amount, timing, and duration of the Company’s known or expected cash receipts and its known or expected cash payments principally related to the Company’s investments and borrowings. Cash Flow Hedges of Interest Rate Risk The Company’s objectives in using interest rate derivatives are to add stability to interest expense and to manage its exposure to interest rate movements.To accomplish this objective, the Company primarily uses interest rate swaps as part of its interest rate risk management strategy.Interest rate swaps designated as cash flow hedges involve the receipt of variable-rate amounts from a counterparty in exchange for the Company making fixed-rate payments over the life of the agreements without exchange of the underlying notional amount. The effective portion of changes in the fair value of derivatives designated and that qualify as cash flow hedges is recorded in Accumulated Other Comprehensive Income (Loss) and is subsequently reclassified into earnings in the period that the hedged forecasted transaction affects earnings. As discussed in Note 9, in connection with the closing of the Company’s new Credit Facility in May 2011, the Company’s $100 million senior secured term loan was repaid and replaced with a new $200 million variable-rate unsecured term loan. In connection with this transaction, the Company’s two existing $50 million interest rate swaps that were previously hedging the variable cash flows associated with the $100 million senior secured term loan were applied to the new $200 million unsecured term loan. There was no ineffectiveness resulting from the application of these interest rate swaps to a portion of the new $200 million unsecured term loan, as the critical terms (reset dates, underlying index, business day convention, etc) of the new $200 million unsecured term loan match the terms of the previous $100 million senior secured term loan and the existing interest rate swap contracts. As of June 30, 2011, the Company also had a $33.2 million interest rate swap contract that was used to hedge the variable cash flows associated with the Cullen Oaks Phase I and Phase II loans. The following table summarizes the Company’s outstanding interest rate swap contracts as of June 30, 2011: Date Entered Effective Date Maturity Date Pay Fixed Rate Receive Floating Rate Index Notional
